NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  JACE FRANK EDEN, Plaintiff/Appellant,

                                        v.

         GERALDINE A. DEUBLEIN, et al., Defendants/Appellees.

                             No. 1 CA-CV 16-0048
                               FILED 1-23-2018


            Appeal from the Superior Court in Navajo County
                        No. S0900CV201500304
                 The Honorable Ralph E. Hatch, Judge

                                  AFFIRMED


                                   COUNSEL

Jace Frank Eden, Show Low
Plaintiff/Appellant

Moore Law Firm, PLLC, Show Low
By Nicholas D. Patton
Counsel for Defendants/Appellees
                        EDEN v. DEUBLEIN, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Jennifer B. Campbell and Judge Paul J. McMurdie joined.


W I N T H R O P, Presiding Judge:

¶1           Jace Frank Eden appeals the superior court’s order declaring
him a vexatious litigant. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            In 2013, Geraldine A. Deublein, as Trustee of the Geraldine
Ann Deublein Living Trust dated August 10, 2005, filed an application for
a preliminary injunction and a complaint for a declaratory judgment
regarding the validity of an easement benefiting her property and a request
for a permanent injunction enjoining the named defendants in that case—
including Branding Iron Plaza, L.L.C., of which Eden was a member—from
blocking the easement. The case was assigned case number CV2013-00190
in Navajo County Superior Court. The superior court affirmed the validity
of the easement and enjoined the defendants from blocking the easement.
The resulting judgment became final.

¶3            In August 2014, Eden filed case number CV2014-00435 in
Navajo County against Deublein, Tiffany Cywinski, and others, alleging
that the easement in the above case was invalid. The defendants in that case
moved to dismiss, arguing Eden’s case was barred by the doctrine of res
judicata. In December 2015, the superior court granted the motion to
dismiss, and this court affirmed the order dismissing Eden’s complaint. See
Eden v. Deublein, 1 CA-CV 15-0854, 2017 WL 929747, at *2-3, ¶¶ 6, 13 (Ariz.
App. Mar. 9, 2017) (mem. decision).

¶4           While case number CV2014-00435 was pending, Eden filed
this case, numbered CV2015-00304, on July 17, 2015, again naming
Deublein, Cywinski, and others as defendants. This case was also
dismissed by the superior court as barred by the doctrine of res judicata.
Before dismissal, however, the Presiding Judge of Navajo County
authorized the superior court to declare Eden a vexatious litigant, and in
the order dismissing this case, the court did so, referencing case numbers
CV2013-00190 and CV2014-00435.



                                     2
                         EDEN v. DEUBLEIN, et al.
                           Decision of the Court

¶5             Eden timely appealed, and in August 2016, this court
dismissed the portions of Eden’s appeal not related to the issue of Eden
being a vexatious litigant and directed the parties to brief only that issue.
Because the part of the superior court’s order designating Eden a vexatious
litigant is in effect an order granting an injunction, we have jurisdiction
pursuant to Arizona Revised Statutes (“A.R.S.”) section 12–2101(A)(5)(b)
(2016).1 See Madison v. Groseth, 230 Ariz. 8, 13 n.8, ¶ 16 (App. 2012).

                                 ANALYSIS

¶6             Eden argues the superior court erred in declaring him a
vexatious litigant.2 We disagree.

¶7             Courts in Arizona possess inherent authority to restrict a
vexatious litigant’s ability to initiate additional lawsuits. Madison, 230 Ariz.
at 14, ¶ 17. Because a litigant’s access to courts is a fundamental right,
however, “such orders must be entered sparingly and appropriately.” Id.
(citation omitted).

¶8            The superior court may, upon its own motion or the request
of a party, “designate a pro se litigant a vexatious litigant,” if it “finds the
pro se litigant engaged in vexatious conduct.” A.R.S. § 12-3201(A), (C)
(2016). This designation prohibits the litigant from filing “a new pleading,
motion or other document without prior leave of the court.” A.R.S. § 12–
3201(B). Vexatious conduct includes but is not limited to: (1) the repeated
filing of court actions solely or primarily for the purposes of harassment,
(2) unreasonably expanding or delaying court proceedings, (3) court actions
brought or defended without substantial justification, or (4) the repeated




1     We cite the current version of all statutes because no revisions
material to our decision have occurred since the court’s order.

2      Eden has twice been designated a vexatious litigant in Navajo
County Superior Court, once in November 2015 (the order at issue in this
appeal) and again in April 2016 in case number CV2015-00417. On March
23, 2017, this court issued a memorandum decision affirming the April 2016
order declaring Eden a vexatious litigant. Eden v. City of Show Low, 1 CA-
CV 16-0373, 2017 WL 1090896, at *3-4, ¶¶ 13-17 (Ariz. App. Mar. 23, 2017)
(mem. decision). Eden was also declared a vexatious litigant by this court
in Administrative Order 2017-02, filed May 9, 2017, and his appeal in this
case was dismissed, but was later reinstated by order of this court.


                                       3
                        EDEN v. DEUBLEIN, et al.
                          Decision of the Court

filing of documents or requests for relief that have been the subject of
previous rulings by the court in the same litigation. A.R.S. § 12-3201(E).

¶9            Because we treat the superior court’s order as a grant of
injunctive relief, we review it for an abuse of discretion. See Ahwatukee
Custom Estates Mgmt. Ass’n v. Turner, 196 Ariz. 631, 634, ¶ 5 (App. 2000); see
also De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990) (reviewing a
vexatious-litigant order for an abuse of discretion).

¶10            In its order, the superior court found Eden “filed 34 pro-se
frivolous filings” in that court in case number CV2013-00190, and then
attempted to challenge the resulting order in that case through a petition
for special action in this court and a petition for review in the Arizona
Supreme Court, but his attempts were denied. The superior court also
noted “[a]s further evidence of the harassing nature of Jace Eden’s pro-se
complaint in this case” that Eden filed case number CV2014-00435, which
was based upon the same issues previously adjudicated in CV2013-00190.
Finally, Eden filed this case (case number CV2015-00304), again based upon
the same issues and facts previously litigated in CV2013-00190. The
superior court recognized that Eden had two cases pending in the Court of
Appeals “on an issue that has already been adjudicated to final judgment
in a third case.” The superior court reasoned that, with Eden’s history of
frivolous filings, it could not “permit him to harass the named Defendants
by filing frivolous lawsuits against them over issues already adjudicated in
the Courts.”

¶11           The superior court properly took judicial notice of the record
in the other actions tried in that same court. Visco v. Universal Refuse
Removal Co., 11 Ariz. App. 73, 74 (1969). On appeal, however, Eden has
failed to provide this court with the record for CV2013-00190 and CV2014-
00435, and as the appellant, Eden bore the responsibility of ensuring that
the record on appeal is complete. See id. at 76. When the record is
incomplete, we presume substantial evidence exists in the complete record
to support the superior court’s findings and exercise of discretion. Id.

¶12           We are able, however, to access and take judicial notice of the
electronic records provided this court in the numerous other appeals and
special actions filed by Eden related to the underlying easement issue,
including the electronic record from CV2014-00435, which this court
utilized in deciding Eden v. Deublein, 1 CA-CV 15-0854, 2017 WL 929747.
The record provided this court overwhelmingly supports the superior
court’s order, not only in terms of the sheer volume of documents and
pleadings repeatedly filed by Eden, but also in terms of their obviously


                                      4
                          EDEN v. DEUBLEIN, et al.
                            Decision of the Court

frivolous and harassing nature, given that the underlying easement issue is
res judicata. Accordingly, we affirm the superior court’s declaration of Eden
as a vexatious litigant, and that Eden is barred from bringing another matter
related to the real property and easement addressed by the superior court’s
previous orders unless a new injury occurs.3

¶13           The appellees request attorneys’ fees and costs related to this
appeal, and although they have not cited ARCAP 25 or A.R.S. §§ 12–349
(2016) and 12–350 (2016) as support for their request, we conclude that an
award of attorneys’ fees pursuant to these authorities is appropriate. Based
on our review of the record and the briefing on appeal, Eden brought this
action and filed this appeal without substantial justification. See A.R.S.
§ 12–349(A)(1), (F). Our conclusion is supported by the same reasoning
relied upon by this court in Eden v. City of Show Low, 1 CA-CV 16-0373, 2017
WL 1090896, at *4, ¶ 18. See also Ariz. Ct. App. Admin. Order No. 2017-02.
Accordingly, we award reasonable attorneys’ fees on appeal to the
appellees as a sanction against Eden under ARCAP 25 and A.R.S. §§ 12–349
and 12-350, as well as taxable costs pursuant to A.R.S. § 12-341 (2016),
contingent upon the appellees’ compliance with ARCAP 21.




3      This court’s May 9, 2017 administrative order continues to be in full
force and effect. Accordingly, pursuant to that administrative order, Eden
may not file any petitions for special action or similar filings in this court
addressing issues regarding any part of the parcel of real property
identified as parcel, tract, or plot map references 210-14-018A, 210-14-018B,
210-14-020B, and 210-14-060 and ingress/egress and utility easements
regarding that specific parcel of real property without first obtaining leave
of this court. In seeking leave to file such a petition for special action or
similar filing, Eden must file, for the attention of the Chief Judge of this
court, a request for leave that identifies the specific issues to be raised in the
proposed petition or similar filing, that identifies the specific official action
or order of which review is sought, and that attaches the proposed petition
for special action or similar filing. Any such petition for special action or
similar filing made without leave of this court will be dismissed by this
court pursuant to Arizona Rule of Civil Appellate Procedure (“ARCAP”)
25. In considering whether to grant any request by Eden for leave to file
such a petition for special action or similar filing, this court will consider,
inter alia, whether the petition or similar filing raises a non-frivolous
challenge to an official action or order.


                                        5
                     EDEN v. DEUBLEIN, et al.
                       Decision of the Court

                           CONCLUSION

¶14            We affirm the superior court’s order declaring Eden a
vexatious litigant.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                     6